DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Specification
The amendment to the title submitted on 1/13/2021 has been accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (JP 2005190135, cited in IDS filed 7/23/19) in view of Chae et al. (US 2007/0011622, cited in IDS filed 8/12/20, hereinafter Chae).

Regarding claim 1, Sugiyama teaches an information processing apparatus (information processing apparatus; ¶¶ 0010-0021, Fig. 1 and ¶¶ 0029-0038, Fig. 1) comprising: 
a processor (CPU 110; ¶ 0037, Fig. 1) configured to display, on a display (processor 105; ¶ 0035, Fig. 1), a document in a first display mode by switching a document display mode from a second display mode to the first display mode (transparency changed on basis of remaining period of available period of validity; ¶ 0102, Figs. 10a and 10b) in response to determining that the document displayed is a distributed document or a document having been distributed, (document initially at viewable remaining period of 100%; Fig. 10a) , and that a browsing time limit set for the document expires within a first predetermined period (document has a viewable remaining period of 84%; ¶¶ 0099-0102, Fig. 10b and ¶¶ 0085-0088), but does not explicitly teach that the document has not been browsed,
wherein, in response to determining that the document has been browsed, the processor displays the document without switching the document display mode.
However, Chae teaches that the document has not been browsed (folder has not been accessed or browsed in two or more years; (¶ 0081, Fig. 10 10300),
wherein, in response to determining that the document has been browsed, the processor displays the document without switching the document display mode (folder has been accessed or browsed recently/less than 6 months; transparency can be set to 0; ¶ 0057, Fig. 4 and ¶ 0081, Fig. 10).


Regarding claim 2, Sugiyama in view of Chae teach the information processing apparatus according to claim 1, wherein the processor displays the document in the first display mode by switching the document display mode from the second display mode to the first display mode at least in response to determining that a user who is required to browse the document has met a distributor or a creator within a second predetermined period or in response to determining that the user has exchanged information between the user and the distributor or the creator within the second predetermined period (verification of user; ¶¶ 0074-0077, Fig. 2 S2105, Sugiyama).

Regarding claim 3, Sugiyama in view of Chae teach the information processing apparatus according to claim 1, wherein the processor displays the document in the first display mode by switching the document display mode from the second display mode to the first display mode (document transparency changes as remaining period of available period of validity reduces; ¶ 0102, Figs. 10a and 10b, Sugiyama) at least in response to 
Sugiyama does not explicitly teach a second user however, Examiner takes Official Notice that one of ordinary skill in the art would recognize that it is well known in the art for a type of user such as an administrator to verify a user. Therefore, it would have been obvious for the second user to be an administrator that performs user verification thus securing the information processing apparatus. 

Regarding claim 4, Sugiyama in view of Chae teach the information processing apparatus according to claim 1, wherein the processor repeats switching the document display mode between the first display mode and the second display mode (document transparency changes as remaining period of available period of validity reduces; ¶ 0102, Figs. 10a and 10b, Sugiyama), and the processor shortens an interval at which the processor repeats switching in response to determining that the browsing time limit expires within a fourth predetermined period, the fourth predetermined period being 

Regarding claim 5, Sugiyama in view of Chae teach the information processing apparatus according to claim 1, wherein the processor repeats switching the document display mode between the first display mode and the second display mode (document transparency continues to change with change of remaining period of available period of validity reduces; ¶ 0102, Figs. 10a and 10b, Sugiyama), and the processor shortens an interval at which the processor repeats switching of the document display mode in response to determining that a user who is required to browse the document has a relationship with a distributor or a creator of the document within a fifth predetermined period (user is authenticated with server; ¶¶ 0074-0077, Fig. 2 S2105, Sugiyama).

Regarding claim 6, Sugiyama in view of Chae teach the information processing apparatus according to claim 1, wherein the processor displays a folder (Fig. 3) in response to determining that the folder includes a plurality of documents in which a number of the document for which the document display mode is to be switched to the first display mode is equal to or greater than a predetermined number (number of secured documents greater than 0; ¶ 0047, Fig. 3, Sugiyama) or in response to determining that the folder includes a plurality of documents in which a ratio of a number of the document for which the document display mode is to be switched to the first display mode is equal to or greater than a predetermined ratio, but Sugiyama does not 
However, Chae teaches in a first folder display mode by switching a folder display mode from a second folder display mode to the first folder display mode (folders with varying transparencies; ¶¶ 0056-0060, Fig. 4).
Sugiyama and Chae are in the same field of endeavor of an information processing apparatus that changes a display according to access levels. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Sugiyama to include a folder display mode as taught by Chae. The combination improves the operability of the information processing apparatus by providing a user a convenient method of determining access levels. 

Regarding claim 7, Sugiyama in view of Chae teach the information processing apparatus according to claim 6, but Sugiyama does not explicitly teach wherein the processor repeats switching the folder display mode between the first folder display mode and the second folder display mode.
However, Chae teaches wherein the processor repeats switching the folder display mode between the first folder display mode and the second folder display mode (folders with varying transparencies; ¶¶ 0056-0060, Fig. 4).
The motivation applied in claim 6 is incorporated herein.



Regarding claim 10, Sugiyama in view of Chae teach the information processing apparatus according to claim 9, wherein the processor performs sorting of the document in one of orders including descending order by a number of a person who is required to browse the document, descending order by a number of a person who has browsed the document, ascending order by a number of a day to the browsing time limit, and ascending order by a length of a browsing period set to the document (rearranged documents; ¶¶ 0103-0104, Fig. 11, Sugiyama), and displays the document ranked at a first place to a predetermined place in the one of the orders in the first display mode (Fig. 11, Sugiyama).

Regarding claim 11, Sugiyama in view of Chae teach the information processing apparatus according to claim 1, wherein the processor changes the document display mode of the document and displays the document in the document display mode 

Regarding claim 12, Sugiyama in view of Chae teach the information processing apparatus according to claim 1, wherein the processor repeats switching the document display mode between the first display mode and the second display mode (document transparency changes as remaining period of available period of validity reduces; ¶ 0102, Figs. 10a and 10b, Sugiyama), and the processor shortens an interval at which the processor repeats switching in response to determining that writing is made to the document (expiration data set according to level of access right to document with writing; ¶¶ 0065-0069, Fig. 5, 9, 10a, and 10b, Sugiyama).

Regarding claim 13, Sugiyama in view of Chae teach the information processing apparatus according to claim 1, wherein the processor displays a reduced image of a first page of a document of which the browsing time limit has expired in the first display mode by switching the document display mode from a second display mode to the first display mode (document transparency changes as remaining period of available period of validity reduces; ¶ 0102, Figs. 10a and 10b, Sugiyama). 

Regarding claim 14, Sugiyama in view of Chae teach the information processing apparatus according to claim 13, wherein the processor repeats switching the document display mode between the first display mode and the second display mode (document 

Regarding claim 15, Sugiyama in view of Chae teach the information processing apparatus according to claim 14, wherein the processor adjusts a display time period during which the reduced image is displayed in the first display mode in accordance with a level of browsing authority set to the document (browsing right list table; ¶ 0079, Fig. 6, Sugiyama). 

Regarding claim 16, Sugiyama in view of Chae teach the information processing apparatus according to claim 15, wherein the processor adjusts the display time period during which the reduced image is displayed in the first display mode such that the display time period during which the reduced image is displayed in the first display mode gets longer as the level of the browsing authority set to the document becomes higher (expiration data set according to level of access right; ¶¶ 0065-0069, Fig. 5, Sugiyama). 

Claim 17 recites a non-transitory computer readable medium storing a program for causing a computer to execute a process for information processing (¶¶ 0114-0118, Sugiyama) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 17.




Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2013/0132908) teaches a method and device for presenting time-limited content.
Takeuchi (US 2009/0006949) teaches an information processing apparatus for processing documents with a validity period.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672